


Exhibit 10.38

 

Description of the Material Terms of the

MIVA, Inc. 2009 Long Term Incentive Compensation Program

 

On December 17, 2008, the Compensation Committee of the Board of Directors (the
“Board”) of MIVA, Inc. (the “Company”) approved the MIVA, Inc. 2009 Long Term
Incentive Compensation Program.

 

The program provides for grants of Restricted Stock Units (each an “RSU”) under
the MIVA, Inc. 2006 Stock Award and Incentive Plan to certain employees,
including executive officers, of the Company. Under the program, 80% of the
total grant to a participant will be service-based RSUs and 20% will be
performance-based RSUs. Each RSU represents the right to receive one share of
the Company’s common stock upon satisfaction of the vesting conditions. Up to
1,300,000 shares of the Company’s common stock are initially reserved for
issuance and may be granted under the program.

 

Service-based RSUs will vest at the rate of 25% per year beginning one year from
the date of grant. Except as provided below, vesting of service-based RSUs is
contingent upon continued employment with the Company and, unless vested,
service-based RSUs will be forfeited upon separation of employment from the
Company for any reason. Service-based RSUs will immediately and fully vest in
the event of a change in control of the Company as defined in the MIVA, Inc.
2006 Stock Award and Incentive Plan.

 

For certain participants who have employment agreements with the Company,
subject to the terms of the specific employment agreements, if the person is
terminated without cause or the person resigns from the Company for good reason,
any unvested service-based RSUs generally will immediately and fully vest upon
termination of employment. If a participant’s employment with the Company is
terminated due to death, any unvested service-based RSUs will not become vested
due to such death.

 

Performance-based RSUs will vest based on the Company’s stock obtaining a
pre-determined closing price for a period of time. For performance-based RSUs to
vest, the Company’s stock must close above the target price of $1.00 per share
for 10 consecutive trading days (the “Performance Goal”). However, for grants
made after January 5, 2009, the target price for the Performance Goal will be
the greater of $1.00 per share or 100% above the fair market value of the
Company’s stock on the date of grant. If the Performance Goal is met, then the
performance-based RSUs will vest on the vesting day, which is the day following
the achievement of the Performance Goal; provided, however, if the Performance
Goal is met prior to June 30, 2009, then the vesting day will be on June 30,
2009.

 

Vesting of performance-based RSUs is contingent upon continued employment with
the Company and, unless a participant is employed on the date the Performance
Goal is met, the performance-based RSUs will terminate upon the date of
termination of such participant. Also, if a participant is terminated for cause
following attainment of the Performance Goal but prior to the vesting day, then
such participant’s performance-based RSUs will terminate. If the Performance
Goal is met prior to June 30, 2009 and a participant’s employment terminates
other than for cause after the Performance Goal is met and prior to June 30,
2009, then the vesting day is June 30, 2009.

 

If there is a change in control and the Performance Goal is not met prior to the
date of such change in control, then the participant’s performance-based RSUs
will terminate. If there is a change in control prior to June 30, 2009 but
following attainment of the Performance Goal, then the participant’s
performance-based RSUs will vest on the date of such change in control.

 

On January 5, 2009, it is anticipated that the following named executive
officers of the Company will receive the following RSUs under the program:

 

1

--------------------------------------------------------------------------------


 

Peter Corrao, Chief Executive Officer

 

380,000

 

Lowell Robinson, Chief Financial Officer and Chief Operating Officer

 

125,000

 

John Pisaris, General Counsel

 

124,116

 

Subhransu Mukherjee, Senior Vice President MIVA Media

 

100,000

 

Robert Roe, Senior Vice President MIVA Direct

 

90,000

 

 

--------------------------------------------------------------------------------
